Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-19, 22-25, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkash (US 2016/0379010) in view of Janagri (US 2015/0007351)




Regarding Claim 16,

Farkash (US 2016/0379010) teaches a method for preventing information from being stolen, comprising: 

pre-establishing a sensitive character database in a mobile terminal (Figure 2, instrumented application includes sensitive characters in security policy)
(Figure 3A, teaches monitoring screen content and masking content if data is in sensitive character database)

Farkash does not explicitly teach monitoring screen recording content and in response to the sensitive character appearing in the screen recording content, pausing the screen recording function or displaying a screen recording result by a black screen

Janagri (US 2015/0007351) teaches  in response to the sensitive character appearing in the screen recording content, pausing the screen recording function or displaying a screen recording result by a black screen (Paragraph [0096] teaches preventing a user from taking a screen shot of masked communications by displaying an all-black screen)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify monitoring of sensitive screen content of Farkash to include prevention of screen recording sensitive masked content as taught in Janagri

The motivation is to ensure privacy of display control in mobile messaging (Paragraph [0002] of Janagri)





Farkash and Janagri teaches the method for preventing the information from being stolen of claim 16. Farkash teaches wherein the sensitive character comprises at least one of numerals, letters, and Chinese characters (Paragraph [0026] teaches sensitive character may comprise letters) .

Regarding Claim 18,

Farkash and Janagri teaches the method for preventing the information from being stolen of claim 16. Janagri teaches wherein the step of monitoring the screen recording content when the screen recording function is activated by the mobile terminal comprises: detecting, by a backend of the mobile terminal, whether the mobile terminal activates the screen recording function; and when it is detected that the mobile terminal activates the screen recording function, the screen recording content is monitored in real time(Paragraph [0096] teaches monitoring screen recording content in real time)

Regarding Claim 19,

Farkash and Janagri teaches the method for preventing the information from being stolen of claim 16, wherein the step of determining whether the sensitive character in the sensitive character database appears in the screen recording content and the step of in response to the sensitive character appearing in the screen recording content, (Farkash, Figure 3A, teaches monitoring screen content and masking content if data is in sensitive character database) (Janagri, Paragraph [0096] teaches preventing a user from taking a screen shot of masked communications by displaying an all-black screen)

Regarding Claims 22-25,

Claims 22-25 are similar in scope to Claims 16-19 and are rejected for a similar rationale.

Regarding Claims 28, 30-32,

Claims 28, 30-32 are similar in scope to Claims 16-19 and are rejected for a similar rationale.


Regarding Claim 29,

Farkash and Janagri teaches the mobile terminal of claim 28, wherein after the step of pausing the screen recording function or displaying the screen recording result by the black screen, the instructions are loaded by the processor to execute steps of: continuing the screen recording function when a page not including the sensitive character is switched to (Paragraph [0096] teaches preventing screen shot only when communication is revealed)


Claims 20-21, 26-27, 33-34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Farkash and Janagri in view of Aoki (US 2016/0006797) further in view of Satou (US 2015/0067498).


Regarding Claim 20,

Farkash and Janagri teaches the method for preventing the information from being stolen of claim 16, but does not explicitly teach wherein a warning is generated by the mobile terminal when the screen recording function is performed by an android debug bridge (ADB) command.
Aoki (US 2016/0006797) teaches warning is generated by the mobile terminal when the screen recording function is performed (Paragraph [0064] “warning message”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Farkash and Janaagri with the warning of Aoki 
The motivation is to prevent a risk of restricted information being disclose (Paragraph [0064])
Aoki does not explicitly teach wherein screen recording function is performed by an android debug bridge (ADB) command.
Satou (US 2015/0067498) teaches wherein screen recording function is performed by an android debug bridge (ADB) command (Paragraph [0179])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the screen capture of Farkash and Janaagri with the screen capture method of ADB and the results would be predictable (i.e. screen capture would be done by an ADB command)

Regarding Claim 21,

Farkash and Janagri, Aoki and Satou teaches the method for preventing the information from being stolen of claim 20. Aoki teaches wherein the step of generating the warning comprises: popping up, by the mobile terminal, a dialogue box to generate the warning to remind the user that a backend of the mobile terminal performs the screen recording function (Paragraph [0064]). Satou teaches when the screen recording function is performed by the ADB command (Paragraph [0179])

Regarding Claims 26-27,

Claims 26-27 are similar in scope to Claims 20-21 and are rejected for a similar rationale.

Regarding Claims 33-34,

Claims 33-34 are similar in scope to Claims 20-21 and are rejected for a similar rationale.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439